Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 1 of 113




                           EXHIBIT A
                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 2 of 113




                                                                       200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 3 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 4 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 5 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 6 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 7 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 8 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 9 of 113




                           200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 10 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 11 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 12 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 13 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 14 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 15 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 16 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 17 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 18 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 19 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 20 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 21 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 22 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 23 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 24 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 25 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 26 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 27 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 28 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 29 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 30 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 31 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 32 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 33 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 34 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 35 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 36 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 37 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 38 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 39 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 40 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 41 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 42 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 43 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 44 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 45 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 46 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 47 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 48 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 49 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 50 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 51 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 52 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 53 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 54 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 55 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 56 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 57 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 58 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 59 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 60 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 61 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 62 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 63 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 64 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 65 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 66 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 67 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 68 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 69 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 70 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 71 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 72 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 73 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 74 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 75 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 76 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 77 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 78 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 79 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 80 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 81 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 82 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 83 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 84 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 85 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 86 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 87 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 88 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 89 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 90 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 91 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 92 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 93 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 94 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 95 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 96 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 97 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 98 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 99 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 100 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 101 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 102 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 103 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 104 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 105 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 106 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 107 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 108 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 109 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 110 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 111 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 112 of 113




                            200229990264-M
Case 3:20-cv-00072-DPJ-FKB Document 1-1 Filed 02/05/20 Page 113 of 113




                            200229990264-M
